573 So. 2d 451 (1991)
Richard Allan WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 90-1057.
District Court of Appeal of Florida, Fourth District.
February 6, 1991.
*452 Richard L. Jorandby, Public Defender, and Tanja Ostapoff, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Miles Ferris, Asst. Atty. Gen., West Palm Beach, for appellee.
FRANK, RICHARD H., Associate Judge.
The appellant challenges the habitual offender sentence imposed by the trial court. He urges, and the state concedes, that the two previous convictions relied upon for the imposition of a habitual offender sentence were entered on the same date. The court in Taylor v. State, 558 So. 2d 1092 (Fla. 5th DCA 1990), held that in order to be relied upon to sentence a defendant as a habitual offender, a second conviction must occur subsequent to the initial conviction. A like result was reached in Walker v. State, 567 So. 2d 546 (Fla. 2d DCA 1990).
The appellant's habitual offender sentence based upon contemporaneous convictions is vacated and this matter is remanded for resentencing.
HERSEY, C.J., and DOWNEY, J., concur.